Dooley, J.,
concurring.
I concur with the trial court and the majority that the lease terms governing annual rent adjustments are ambiguous. I do not agree, despite the track record of the parties, that the trial court’s construction of the lease provisions is consistent with the language the parties adopted in the lease. I agree with Justice Robinson that landlords’ position, even though recently adopted by them, better reconciles the provisions of the lease than the position of the tenant or the position of the majority and the trial court. Unfortunately, landlords’ position, despite the presentation of it to the trial court and in their brief in this Court, is not before us, and we cannot adopt it. Thus, this is an unusual case in which I am required to vote to affirm a decision I believe is wrong.
¶ 16.